—Order unanimously reversed, with costs, and motion denied. Memorandum: On this appeal from dismissal of his complaint for failure to state a cause of action in libel, plaintiff college professor contends that a letter recommending denial of his continuing appointment by defendant Dean of the Social Sciences Department at the State University of New York College at Brockport was entitled to a qualified rather than an absolute privilege. Special Term concluded that the communication by the dean to the president of the college was covered by an absolute privilege and dismissed the complaint. Since that decision, however, the Court of Appeals has held that such communications are entitled to a qualified rather than an absolute privilege (Stukuls v State of New York, 42 NY2d 272, 279). Inasmuch as the complaint properly alleges that the dean’s communication was motivated by actual malice, it states a cause of action. (Appeal from order of Monroe Supreme Court — dismiss complaint.) Present — Moule, J. P., Cardamone, Dillon, Hancock, Jr., and Witmer, JJ.